Title: Tobias Lear to Thomas Jefferson, 13 June 1793
From: Lear, Tobias
To: Jefferson, Thomas



[Philadelphia] June 13. 1793

The President returns to the Secretary of State, with his approbation, the Answer to Mr Hammond’s Memorial—and the letter to M. Morris which have been submitted to him—and hopes the documents mentioned to be sent to Mr Morris will be as full as they can be with propriety. The President also suggests the expediency of sending copies of the same to Pinckney by Majr Jackson, or some other direct & safe opportunity.
